Case 4:19-cv-00402-ALM Document 272-3 Filed 03/14/21 Page 1 of 3 PageID #: 16566




                    EXHIBIT 3
Case 4:19-cv-00402-ALM Document 272-3 Filed 03/14/21 Page 2 of 3 PageID #: 16567
                                                                              1
1                      UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
2                            SHERMAN DIVISION

3
     RESMAN, LLC                        :       DOCKET NO. 4:19CV402
4                                       :
     VS.                                :       SHERMAN, TEXAS
5                                       :
     KARYA PROPERTY MANAGEMENT          :       OCTOBER 23, 2020
6    SCARLET INFOTECH, INC.             :       10:00 A.M.

7
                             PRETRIAL HEARING
8                  BEFORE THE HONORABLE AMOS L. MAZZANT,
                       UNITED STATES DISTRICT JUDGE
9
     APPEARANCES:
10
     FOR THE PLAINTIFF:              MS. MARIA WYCKOFF BOYCE
11                                   MS. CRISTINA ESPINOSA RODRIGUEZ
                                     MS. JILLIAN C. BECK
12                                   MR.    LEE WHITESELL
                                     MR.    IRA JAMSHIDI
13                                   MS.    SYDNEY RUPE
                                     MS.    JENNIFER BEVILACQUA
14                                   HOGAN LOVELLS US LLP
                                     609 MAIN STREET
15                                   SUITE 4200
                                     HOUSTON, TEXAS     77002
16
                                     MR. MIKE E. JONES
17                                   POTTER MINTON
                                     110 N. COLLEGE, SUITE 500
18                                   TYLER, TEXAS 75702

19
     FOR THE DEFENDANT:              MR. MICHAEL ERNEST RICHARDSON
20                                   MR. SEEPAN PARSEGHIAN
                                     BECK REDDEN, LLP
21                                   1221 MCKINNEY, SUITE 4500
                                     HOUSTON, TEXAS     77010
22
                                     MR. RICHARD ALAN SAYLES
23                                   MR. MARK DANIEL STRACHAN
                                     BRADLEY ARANT BOULT CUMMINGS
24                                   4400 RENAISSANCE TOWER
                                     1201 ELM STREET
25                                   DALLAS, TEXAS 75270
Case 4:19-cv-00402-ALM Document 272-3 Filed 03/14/21 Page 3 of 3 PageID #: 16568
                                                                             79
1               THE COURT:    Response?

2               MR. WHITESELL:     Your Honor, Lee Whitesell again for

3    Plaintiffs.

4         I think a lot of this angst is probably the result of

5    just overbroad drafting of this MIL.        The way that it's

6    worded is evidence, testimony, attorney argument or other

7    comments regarding the Court's preliminary injunction, TRO

8    or any other court order.      So we had to object to that to

9    the extent that it could be read to preclude us from

10   entering some of the same evidence that was used.

11              THE COURT:    Well, clearly, the evidence, argument and

12   all that is -- and Mr. Sayles even admitted that.          He's not

13   precluding that, even though that's the way it's worded.

14   That's true that's too broad.

15              MR. WHITESELL:     We appreciate that.

16              THE COURT:    Are you trying to get it into -- let me

17   make sure I understand any additional argument.          You're not

18   trying to discuss that the injunction was issued?

19              MR. WHITESELL:     No, Your Honor.     And we would be fine

20   with a chastened version of this that just precludes the

21   parties from referring to the Court's preliminary injunction

22   without first approaching the bench.

23              THE COURT:    Okay.   Then I can go ahead and grant that

24   as modified and make it mutual.

25              MR. SAYLES:    Yes.
